DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2020 has been entered.
 
Response to Amendment
Acknowledgement is made of Applicant's claim amendments on 9/1/2020. The claim amendments are entered. Presently, claims 1-5, 7-9, 11-17, 19, and 21-24 remain pending. Claims 6, 10, 18, and 20 were cancelled. Claims 1, 2, 8, 9, 15, and 17 have been amended. 

Response to Arguments
Applicant's arguments filed on 9/1/2020 have been fully considered but they are not persuasive.

Applicant argues that the combination of the cited references fail to cure the deficiencies because they do not teach the newly amended claim limitations (Applicant’s Reply pgs. 17-18).  do not explicitly teach the newly amended claim limitations, their combination does teach the amended claim limitations when considered in conjunction with Heo, which has been incorporated into the rejection of the independent claims as necessitated by Applicant’s amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, 7, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bufe III et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2017/0206270, hereinafter Bufe) in view of McAteer et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2015/0269139, hereinafter McAteer), Olsen (U.S. Pat. App. Pre-Grant Pub. No. 2007/0083589, hereinafter Olsen), Heo et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2012/0101807, hereinafter Heo), and Byron et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2016/0378736, hereinafter Byron).

Regarding claim 1, Bufe teaches:
	A device, comprising: 
	one or more processors to ([0089] and [0098]: “one or more processors of one or more data processing systems or devices”): 
	receive issue resolution information associated with a cognitive model ([0068]: “Content users input questions to cognitive system which implements the QA pipeline.” Wherein “[t]he QA pipeline or system is an artificial intelligence application executing on data processing hardware that answers questions pertaining to a given subject-matter domain presented in natural language. The QA pipeline receives inputs from various sources ….” Whereby the questions/inputs comprise the issue resolution information. See also Fig. 1: depicting the cognitive system in correlation with the QA pipeline system.), 
	the issue resolution information including an item of issue resolution information that describes an issue and a resolution corresponding to the issue ([0069]: “the QA pipeline receives an input question, parses the question to extract the major features of the question, uses the extracted features to formulate queries, and then applies those queries to the corpus of data. Based on the application of the queries to the corpus of data, the QA pipeline generates a set of hypotheses, or candidate answers to the input question, by looking across the corpus of data for portions of the corpus of data that have some potential for containing a valuable response to the input question”.); 
	identify a plurality of domain hierarchies associated with one or more domains that may be related to the issue resolution information ([0082], [0101], and [0122]: describing an identification of the ontology related to the input queries and answers.), 
	wherein the one or more domains include a category or field of knowledge to which the issue corresponds ([0082] and [0122]: describing the ontology comprising domains for the QA system that is related to the input queries.);
	… 
	the first user being an administrator associated with the device ([0032]: describing that a user of the QA system may operate and have their own cognitive system  that runs on “one or more computing devices” ([0074]).), 
	the first user to select the particular domain hierarchy …, and -2-PATENTAttorney Docket No. 0095-0299the first user to manually select the particular domain hierarchy ([0082]: “if the user's request includes a selection of a portion of an ontology, a domain, topics, or the like, associated with the selected portion of the ontology may be used to identify other CS and/or QA system pipeline instances that are directed to similar domains, topics, or the like”),
	and …; 
	…;
	generate a set of questions and an answer corresponding to the item of issue resolution information ([0077]: “The QA pipeline 108 generates answers for the input question based on the processing of the input question and the corpus of data 106.” Similarly, see [0102]-[0103]: describing various “hypothesis or ‘candidate answer’” that is generated by the QA pipeline of the cognitive system. Wherein “the QA pipeline receives an input question, parses the question to extract the major features of the question, uses the extracted features to formulate queries, and then applies those queries to the corpus of data”, i.e. multiple queries are created ([0069]).), 
	the generating of the set of questions and the answer being based on user input by a second user that is different from the first user ([0072]: describing various content creators that can create various queries and answer contents, wherein the “content creators” are a second type of user that is different than the first type of user (“content user” or “QA system user”). That is, “the content creator creates content in a document of the corpus of data 106 for use as part of a corpus of data with the cognitive system 100” ([0076]). 
	Whereby “[t]he QA pipeline receives inputs [e.g. queries or answers] from various sources including … data from a content creator…. A content creator [i.e. a second type of user] creates content in a document for use as part of a corpus of data with the QA pipeline. The document may include any file, text, article, or source of data for use in the QA system.” ([0067]).), and 
	…
	approve the set of questions and the answer corresponding to the item of issue resolution information ([0104] and [0107]-[0109]: describing the synthesis stage of the QA pipeline wherein weights/confidence scores are used as a metric to approve the various hypotheses/candidate answers for generation into a final answer, wherein the scores are merged in order to rank the list of candidate answers to generate the final answer.), 
	the approving of the set of questions and the answer being associated with a third user that is different from the first user and the second user ([0104] and [0107]: describing that the weights/confidence scores used to approve the hypotheses/candidate answers for generation into a final answer “may be specified by a subject matter expert [SME]”. Wherein the SME is a different type of user than the first user, i.e. “content user”, and the second user, i.e. “content creator”.); 
	generate, based on approving the set of questions and the answer, a set of question/answer (QA) pairs for the set of questions and the answer, each QA pair, of the set of QA pairs, being associated with a question, of the set of questions, and the answer ([0109]: describing a resulting confidence score comprising merging and ranking of the various scores “to determine which hypotheses/candidate answers are the most likely to be the correct answer to the input question” and then presenting the answer to the user.); 
	create a data corpus including the set of QA pairs ([0076]: “The cognitive system 100 parses and interprets the question via a QA pipeline 108, and provides a response to the cognitive system user, e.g., cognitive system user 110, containing one or more answers to the question. In some embodiments, the cognitive system 100 provides a response to users in a ranked list of candidate answers while in other illustrative embodiments, the cognitive system 100 provides a single final answer or a combination of a final answer and ranked listing of other candidate answers.” Wherein the one or more answers / ranked listing of candidate answers can comprise a data corpus with the set of QA pairs ([0069]).);  36 PATENT Docket No.0095-0299 
	provide the data corpus to cause the cognitive model to be trained based on a portion of the data corpus ([0070]: describing the use of weights/confidence scores with the data corpus in statistical models “for a particular domain during the training period of the QA pipeline. The statistical model is used to summarize a level of confidence that the QA pipeline has regarding the evidence that the potential response, i.e. candidate answer, is inferred by the question. This process is repeated for each of the candidate answers until the QA pipeline identifies candidate answers that surface as being significantly stronger than others and thus, generates a final answer, or ranked set of answers, for the input question.”);
	determine a performance metric based on an output of the cognitive model ([0107]: “[i]n the synthesis stage 360, the large number of scores generated by the various reasoning algorithms are synthesized into confidence scores or confidence measures for the various hypotheses. This process involves applying weights to the various scores, where the weights have been determined through training of the statistical model employed by the QA pipeline 300 and/or dynamically updated.” Wherein the confidence scores obtained from the various scores can comprise a performance metric.); 	
	determine whether the performance metric satisfies a threshold corresponding to the performance metric ([0109]: “The resulting confidence scores or measures are processed by a final confidence merging and ranking stage 370 which compares the confidence scores and measures to each other, compares them against predetermined thresholds, or performs any other analysis on the confidence scores to determine which hypotheses/candidate answers are the most likely to be the correct answer to the input question.”); 
	and selectively: validate the training of the cognitive model when the performance metric satisfies the threshold corresponding to the performance metric ([0109]: “The hypotheses/candidate answers are ranked according to these comparisons to generate a ranked listing of hypotheses/candidate answers (hereafter simply referred to as “candidate answers”). From the ranked listing of candidate answers, at stage 380, a final answer and confidence score, or final set of candidate answers and confidence scores, are generated and output to the submitter of the original input question via a graphical user interface or other mechanism for outputting information.” That is, once the hypotheses surpass a predetermined threshold, they are validated for output as a final answer or part of a final answer set.), or 
	cause the cognitive model to be retrained when the performance metric does not satisfy the threshold corresponding to the performance metric.

While Bufe teaches the limitations of claim 1, Bufe does not explicitly teach: “assign the item of issue resolution information to a particular domain hierarchy …, and the assigning of the item of issue resolution information to the particular domain hierarchy being associated with a first user,” on lines 10-15. McAteer discloses the claim limitations, teaching: that a QA system may include a “NLP [natural language processing] task evaluation and ontology modification engine” for assigning and modifying ontologies (McAteer [0109]). Wherein an ontology comprises a domain (see [0112]). See Fig. 6: showing that the NLP task evaluation and ontology modification engine interacts with input question 610 to determine an appropriate ontology category. See also Fig. 1: showing an example ontological graph representation of an input, such as a query input. 
The QA system being a pipeline system that “comprises a plurality of stages 610-680 through which the QA system operates to analyze an input question and generate a final response. In an initial question input stage 610, the QA system receives an input question that is presented in a natural language format. That is, a user may input, via a user interface, an input question for which the user wishes to obtain an answer….” ([0103]). Wherein a user, e.g. a “QA system user” ([0085] and [0087]), comprises a first type of user.  
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the QA pipeline with the cognitive system in Bufe to include the NLP ontology engine in McAteer because both correspond to, in an embodiment, IBM Watson® and thus operate via a QA pipeline and cognitive system. Doing so would “provide mechanisms for assessing the relevance of an ontology to a particular natural language processing (NLP) task within a domain of interest using a spreading activation methodology. This same methodology may be used to improve the model, e.g., graph representation, of the ontology for use with a chosen NLP task, as well as to iteratively assess the semantic integrity of that improvement, where semantic integrity is represented by the performance of the activation profile of affected concepts.” (McAteer [0021]). Whereby the NLP ontology engine is part of a “QA system 400 [that] may be the IBM Watson™ QA system” (McAteer [0089]). 

While the cited references teach the limitations of claim 1, they do not explicitly teach: “of a plurality of domain hierarchies, the plurality of domain hierarchies being associated with Olsen discloses the claim limitations, teaching: “[d]omain management 7 is a functional application whereby one or more domain experts manage the FAQ 18 and other data associated with their area or areas of responsibility. Domain experts are a subset of users who have privileged access and control rights with regards to data management.... Domain management 7 may further comprise the capability of the domain expert to maintain a list of users authorized to search the FAQ 18 or respond to questions that are associated with the domain 17. In addition, the domain expert is able to broadcast domain alerts to all users associated with the domain 17, for example when the FAQ 18 is particularly relevant to all users.” (Olsen [0017]). Wherein the FAQ and questions can comprise various issue resolution information. 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the cognitive system in the cited reference with the domain specific ontology management by a particular user in Olsen. Doing so would enable a “system having numerous functions associated with data management and user queries. The central hub of FIG. 2 is the database 3 which stores the system data and data relationships.... [W]hereby users may ask questions of a user or user group, and other users may respond by providing an answer to the question. The query 4 is an interactive process by which multiple users may be engaged to help document a procedure in order to provide useful information to other users who may have the need to perform the same or similar function.”  (Olsen [0014]). With the process involving domain management and “domain experts can edit, add to, or delete the FAQ 18 that has been generated by a query 4, in an effort to regulate or keep updated the information that is available during a search 6.” (Olsen [0017]). 

While the cited references teach the limitations of claim 1, they do not explicitly teach: “receive user input associated with assigning the item of issue resolution information to the domain hierarchy, the user input associated with assigning the item of issue resolution information to the domain hierarchy being provided by the first user” on lines 24-27. Heo discloses the claim limitations, teaching: (Heo [0037]: “The question and answer type recognition unit 106 categorizes the [received] user's question into a query form or keyword array form based on recognition results of predefined question and answer type, and sends the same to the question domain distributor 200 of FIG. 1. Here, the answer type is divided into a named entity (NE) answer type (NE tag) used in named entity recognition and a descriptive answer type.” Wherein “the language analyzer 411 analyzes the language of a user's question to extract a keyword and provides the extracted keyword to the index keyword-based subject filtering block 412, and analyzes the language of learning data and provides the corresponding results to the learning quality extraction block 414.” ([0067]). Table 2 shows the plurality of domain hierarchies and Table 3 shows the descriptive answer types.
	Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the device in the cited references to include the domain assignment in Heo. Doing so would enable a “more effective information [to] be provided by identifying a user's request whether or not it is a query or a question and differentiating a processing method. Second, for an open web question and answer including a previously developed domain specialized question and answer engine, it is important to identify through which question and answer engines an answer to a user's question could be effectively presented. For example, for a question related to a travel, a question and answer engine specialized for a travel domain could be able to provide more correct results. Namely, it is considered that distribution of users' questions to question and answer engines specialized for various domains is a key to improvement of the performance of an open web question and answer. Thus, the present invention proposes the technique of distributing a user's question to question and answer engines specialized for various domains.” (Heo [0028]).

While the cited references teach the limitations of claim 1, they do not explicitly teach: “the second user being prevented from editing or modifying the assigning of the item of issue resolution information to the particular domain hierarchy;” on lines 32-33. Byron discloses the claim limitations, teaching: a domain adaptation tool (Byron [0015]-[0017]) for “managing a domain specific ontology” (Byron [0020). A user can log into the user program, “[where]upon verification of a user, user program 112 may determine, from domain adaptation tool 122, the areas of expertise of the user. In other words, a user may have specific areas of expertise that allow him to manage domain specific ontology collections associated with the areas of expertise of the user…. In other words, a user may have identified domain specific ontology collections that the user is allowed to manage.” (Byron [0021]). That is, the user is only allowed to modify the particular domain hierarchy in which he/she has access to and is prevented from modifying data in another domain. 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the cognitive system in the cited references with Byron. Doing so would enable a mechanism “for gathering information used to organize, update, change, modify, add, delete, or the like, a domain specific ontology collection” (Byron [0008] by a user who is authorized to do so, i.e. a “domain specific ontology collection associated with a user is determined” (Byron Abstract). 

Regarding claim 2, the rejection of claim 1 is incorporated. While the cited references teach the claim limitations and the processor, Heo further teaches: 
The device of claim 1, where the one or more processors are further to: 
analyze domain hierarchy information, associated with a plurality of domain hierarchies, and the item of issue resolution information (Heo [0037]: describing a “question and answer type recognition unit 106 categorizes the [received] user's question into a query form or keyword array form based on recognition results of predefined question and answer type, and sends the same to the question domain distributor 200 of FIG. 1. Here, the answer type is divided into a named entity (NE) answer type (NE tag) used in named entity recognition and a descriptive answer type.” Wherein the categorization comprises an analysis of the various domains. 
See Heo [0067]: describing that the “the language analyzer 411 analyzes the language of a user's question to extract a keyword and provides the extracted keyword to the index keyword-based subject filtering block 412, and analyzes the language of learning data and provides the corresponding results to the learning quality extraction block 414.” Table 2 shows the plurality of domain hierarchies and Table 3 shows the descriptive answer types.); 
information is to be assigned to the particular domain hierarchy (Heo [0042]: describing a “question domain distributor” comprising various AI engines and learning laws for assigning domains to a user input query and answer. Wherein “the mechanical learning model [portion of the distributor] used in the present invention is [a] supervised learning [model with] learning data [that] is previously established and learned” ([0057]). The learning data comprises a manual domain tag for corresponding questions, i.e. questions used for learning. This enables the question domain distributor to automatically assign a domain to user queries that are similar to those in the learning set, i.e. the corresponding questions (see [0057] and [0061]).), 
the particular domain hierarchy being one of the plurality of domain hierarchies (Heo Table 2: showing the plurality of domain hierarchies and Table 3: showing the descriptive answer types.); and 
where the one or more processors, when assigning the item of issue resolution information to the particular domain hierarchy, are to (Heo [0032] and [0041]: describing the “question type and domain identifying apparatus” comprising the question domain distributor for assigning input queries to a particular domain.): 
assign the item of issue resolution information to the particular domain hierarchy based on automatically determining that the item of issue resolution is to be assigned to the particular domain hierarchy (Heo [0052], [0053], and [0061]: describing that the queries being assigned to a particular domain hierarchy. Whereby “the respective domain question and answer engines 300/1 to 300/n of the question and answer engine block 300 refer to question and answer engines specialized for respective domains” ([0062]).).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the device in the cited references to include the domain assignment in Heo. A motivation to combine the cited references with Heo was previously given.  

Regarding claim 4, Bufe teaches:
The device of claim 1, where the one or more processors are further to: 
provide, based on assigning the item of issue resolution information to the particular domain hierarchy, a notification to a user device associated with the second user, the notification being associated with notifying the second user that the item of issue resolution information has been assigned to the particular domain hierarchy ([0122]: describing a GUI interface for notifying/presenting to users ontologies comprising domains related to the QA. 
See [0112]: describing an example scenario of a researcher who creates a cognitive system with a QA pipeline “may generate a set of test questions comprising one or more targeted questions that correspond to those key questions that the researcher wishes to find a QA system pipeline instance (instance 2) that will enhance, extend, augment, or otherwise complement the researcher's own QA system pipeline instance (instance 1). The set of test questions 410 are submitted to a plurality of QA system pipeline instances 420 and 430 which process each of the questions in the set of test questions 410 in a manner as discussed above.” Whereby the QA pipeline would then analyze the set of questions and assign them to various applicable ontologies/domains and wherein the researcher can comprise a content creator, i.e. a second user. 
Then, the “results of the evaluation of the comparison results against the selection criteria may be used to generate a comparison output 495 that highlights the elements of the results that satisfy the selection criteria” with the system also able to trigger a communication/notification to the researcher about the correlation between the QA system instances, i.e. the researcher/second user is notified that the set of questions he/she generated was assigned to some ontology/domain ([0114]).).

Regarding claim 5, Bufe teaches:
The device of claim 1, where the one or more processors are further to: 
receive user input associated with approving the set of questions and the answer, the user input associated with approving the set of questions and the answer being provided by the third user ([0104]: “an algorithm may be configured to look for the exact term from an input question or synonyms to that term in the input question, e.g., the exact term or synonyms for the term “movie,” and generate a score based on a frequency of use of these exact terms or synonyms. In such a case, exact matches will be given the highest scores, while synonyms may be given lower scores based on a relative ranking of the synonyms as may be specified by a subject matter expert (person with knowledge of the particular domain and terminology used) or automatically determined from frequency of use of the synonym in the corpus corresponding to the domain.” That is, the subject matter expert can provide user input data with the provided weights being used to determine a candidate answer for the question and answer set (see [0108]-[0109]).); and 
where the one or more processors, when approving the set of questions and the answer corresponding to the item of issue resolution information, are to ([0108]: “The weighted scores are processed in accordance with a statistical model generated through training of the QA pipeline 300 that identifies a manner by which these scores may be combined to generate a confidence score or measure for the individual hypotheses or candidate answers.” Wherein the QA pipeline can comprise a processor as shown in Fig. 1.): 
approve the set of questions and the answer based on the user input associated with approving the set of questions and the answer ([0104]: “an algorithm may be configured to look for the exact term from an input question or synonyms to that term in the input question, e.g., the exact term or synonyms for the term “movie,” and generate a score based on a frequency of use of these exact terms or synonyms. In such a case, exact matches will be given the highest scores, while synonyms may be given lower scores based on a relative ranking of the synonyms as may be specified by a subject matter expert (person with knowledge of the particular domain and terminology used) or automatically determined from frequency of use of the synonym in the corpus corresponding to the domain.” That is, the subject matter expert can provide user input data with the provided weights being used to determine a candidate answer for the question and answer set (see [0108]-[0109]).).

Regarding claim 7, the rejection of claim 1 is incorporated. While the cited references teach the claim limitations and the processor, Heo further teaches: 
The device of claim 1, where the one or more processors are further to: 
receive domain hierarchy information that includes information associated with a plurality of domain hierarchies (Heo [0037]: describing a “question and answer type recognition unit 106 categorizes the [received] user's question into a query form or keyword array form based on recognition results of predefined question and answer type, and sends the same to the question domain distributor 200 of FIG. 1. Here, the answer type is divided into a named entity (NE) answer type (NE tag) used in named entity recognition and a descriptive answer type.” Wherein the categorization comprises an analysis of the various domains. See Heo [0067]: describing that the “the language analyzer 411 analyzes the language of a user's question to extract a keyword and provides the extracted keyword to the index keyword-based subject filtering block 412, and analyzes the language of learning data and provides the corresponding results to the learning quality extraction block 414.” Table 2 shows the plurality of domain hierarchies and Table 3 shows the descriptive answer types.); and 
where the one or more processors, when assigning the item of issue resolution information to the particular domain hierarchy, are to (Heo [0032] and [0041]: describing the “question type and domain identifying apparatus” comprising the question domain distributor for assigning input queries to a particular domain.): 
assign the item of issue resolution information to the particular domain hierarchy based on the domain hierarchy information, the particular domain hierarchy being one of the plurality of domain hierarchies (Heo [0052], [0053], and [0061]: describing that the queries being assigned to a particular domain hierarchy. Whereby “the respective domain question and answer engines 300/1 to 300/n of the question and answer engine block 300 refer to question and answer engines specialized for respective domains” ([0062]).).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the device in the cited references to include the domain assignment in Heo. A motivation to combine the cited references with Heo 
Regarding claim 15, Bufe teaches:
A non-transitory computer-readable medium storing instructions, the instructions comprising ([0039]: “The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.”): 
one or more instructions that, when executed by one or more processors of a device, cause the one or more processors to ([0039]-[0040]: describing computer readable storage media that can cause a processor to carry out the instructions.): 
receive issue resolution information associated with a cognitive model ([0068]: “users input questions to cognitive system which implements the QA pipeline.” Wherein “[t]he QA pipeline or system is an artificial intelligence application executing on data processing hardware that answers questions pertaining to a given subject-matter domain presented in natural language. The QA pipeline receives inputs from various sources ….” Whereby the questions/inputs comprise the issue resolution information. See also Fig. 1: depicting the cognitive system in correlation with the QA pipeline system.), 
  Docket No.0095-0299the issue resolution information including an item of issue resolution information that describes an issue and a resolution corresponding to the issue ([0069]: “the QA pipeline receives an input question, parses the question to extract the major features of the question, uses the extracted features to formulate queries, and then applies those queries to the corpus of data. Based on the application of the queries to the corpus of data, the QA pipeline generates a set of hypotheses, or candidate answers to the input question, by looking across the corpus of data for portions of the corpus of data that have some potential for containing a valuable response to the input question”.); 
identify a plurality of domain hierarchies associated with one or more domains that may be related to the issue resolution information ([0082], [0101], and [0122]: describing an identification of the ontology related to the input queries and answers.), 
wherein the one or more domains include a category or field of knowledge to which the issue corresponds ([0082] and [0122]: describing the ontology comprising domains for the QA system that is related to the input queries.);
…
the first user being an administrator associated with the device ([0032]: describing that a user of the QA system may operate and have their own cognitive system  that runs on “one or more computing devices” ([0074]).), and
the first user to select the domain hierarchy …([0082]: “if the user's request includes a selection of a portion of an ontology, a domain, topics, or the like, associated with the selected portion of the ontology may be used to identify other CS and/or QA system pipeline instances that are directed to similar domains, topics, or the like”), 
…;
generate … a question and an answer corresponding to the item of issue resolution information ([0077]: “The QA pipeline 108 generates answers for the input question based on the processing of the input question and the corpus of data 106.” Similarly, see [0102]-[0103]: describing various “hypothesis or ‘candidate answer’” that is generated by the QA pipeline of the cognitive system. Wherein “the QA pipeline receives an input question, parses the question to extract the major features of the question, uses the extracted features to formulate queries, and then applies those queries to the corpus of data”, i.e. multiple queries are created ([0069]).),
([0072]: describing various content creators that can create various queries and answer contents, wherein the “content creators” are a second type of user that is different than the first type of user (“content user” or “QA system user”). That is, “the content creator creates content in a document of the corpus of data 106 for use as part of a corpus of data with the cognitive system 100” ([0076]). 
	Whereby “[t]he QA pipeline receives inputs [e.g. queries or answers] from various sources including … data from a content creator…. A content creator [i.e. a second type of user] creates content in a document for use as part of a corpus of data with the QA pipeline. The document may include any file, text, article, or source of data for use in the QA system.” ([0067]).), and 
…
approve, based on generating the question and the answer, the question and the answer corresponding to the item of issue resolution information ([0104] and [0107]-[0109]: describing the synthesis stage of the QA pipeline wherein weights/confidence scores are used as a metric to approve the various hypotheses/candidate answers for generation into a final answer, wherein the scores are merged in order to rank the list of candidate answers to generate the final answer.); 
generate, based on approving the question and the answer, a question/answer (QA) pair corresponding to the question and the answer ([0109]: describing a resulting confidence score comprising merging and ranking of the various scores “to determine which hypotheses/candidate answers are the most likely to be the correct answer to the input question” and then presented to the user.);
([0076]: “The cognitive system 100 parses and interprets the question via a QA pipeline 108, and provides a response to the cognitive system user, e.g., cognitive system user 110, containing one or more answers to the question. In some embodiments, the cognitive system 100 provides a response to users in a ranked list of candidate answers while in other illustrative embodiments, the cognitive system 100 provides a single final answer or a combination of a final answer and ranked listing of other candidate answers.” Wherein the one or more answers / ranked listing of candidate answers can comprise a data corpus with the set of QA pairs ([0069]).); 
provide the data corpus, after creating the data corpus, to cause the cognitive model to be trained based on a portion of the data corpus ([0070]: describing the use of weights/confidence scores with the data corpus in statistical models “for a particular domain during the training period of the QA pipeline. The statistical model is used to summarize a level of confidence that the QA pipeline has regarding the evidence that the potential response, i.e. candidate answer, is inferred by the question. This process is repeated for each of the candidate answers until the QA pipeline identifies candidate answers that surface as being significantly stronger than others and thus, generates a final answer, or ranked set of answers, for the input question.”);
determine a performance metric based on an output of the cognitive model ([0107]: “[i]n the synthesis stage 360, the large number of scores generated by the various reasoning algorithms are synthesized into confidence scores or confidence measures for the various hypotheses. This process involves applying weights to the various scores, where the weights have been determined through training of the statistical model employed by the QA pipeline 300 and/or dynamically updated.” Wherein the confidence scores obtained from the various scores can comprise a performance metric.); 
determine whether the performance metric satisfies a threshold corresponding to the performance metric ([0109]: “The resulting confidence scores or measures are processed by a final confidence merging and ranking stage 370 which compares the confidence scores and measures to each other, compares them against predetermined thresholds, or performs any other analysis on the confidence scores to determine which hypotheses/candidate answers are the most likely to be the correct answer to the input question.”); and 
selectively: validate the training of the cognitive model when the performance metric satisfies the threshold corresponding to the performance metric ([0109]: “The hypotheses/candidate answers are ranked according to these comparisons to generate a ranked listing of hypotheses/candidate answers (hereafter simply referred to as “candidate answers”). From the ranked listing of candidate answers, at stage 380, a final answer and confidence score, or final set of candidate answers and confidence scores, are generated and output to the submitter of the original input question via a graphical user interface or other mechanism for outputting information.” That is, once the hypotheses surpass a predetermined threshold, they are validated for output as a final answer or part of a final answer set.), or 
cause the cognitive model to be retrained when the performance metric does not satisfy the threshold corresponding to the performance metric.

While Bufe teaches the limitations of claim 15, Bufe does not explicitly teach: “assign the item of issue resolution information to a particular domain hierarchy, …, and the assigning of the item of issue resolution information to the particular domain hierarchy being associated with McAteer discloses the claim limitations, teaching: that a QA system may include a “NLP [natural language processing] task evaluation and ontology modification engine” for assigning and modifying ontologies (McAteer [0109]). Wherein an ontology comprises a domain (see [0112]). See Fig. 6: showing that the NLP task evaluation and ontology modification engine interacts with input question 610 to determine an appropriate ontology category. See also Fig. 1: showing an example ontological graph representation of an input, such as a query input. 
The QA system being a pipeline system that “comprises a plurality of stages 610-680 through which the QA system operates to analyze an input question and generate a final response. In an initial question input stage 610, the QA system receives an input question that is presented in a natural language format. That is, a user may input, via a user interface, an input question for which the user wishes to obtain an answer….” ([0103]). Wherein a user, e.g. a “QA system user” ([0085] and [0087]), comprises a first type of user.  
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the QA pipeline with the cognitive system in Bufe to include the NLP ontology engine in McAteer because both correspond to, in an embodiment, IBM Watson® and thus operate via a QA pipeline and cognitive system. Doing so would “provide mechanisms for assessing the relevance of an ontology to a particular natural language processing (NLP) task within a domain of interest using a spreading activation methodology. This same methodology may be used to improve the model, e.g., graph representation, of the ontology for use with a chosen NLP task, as well as to iteratively assess the semantic integrity of that improvement, where semantic integrity is represented by the performance of the activation profile of affected concepts.” (McAteer [0021]). Whereby the NLP ontology engine is part of a “QA system 400 [that] may be the IBM Watson™ QA system” (McAteer [0089]).

While the cited references teach the limitations of claim 15, they do not explicitly teach: 
“of a plurality of domain hierarchies” on lines 12-13; “the plurality of domain hierarchies being associated with different issue resolution information to be assigned across multiple users” on lines 14-15; and “from the plurality of domain hierarchies” on lines 19-20. Olsen discloses the claim limitations, teaching: “[d]omain management 7 is a functional application whereby one or more domain experts manage the FAQ 18 and other data associated with their area or areas of responsibility. Domain experts are a subset of users who have privileged access and control rights with regards to data management.... Domain management 7 may further comprise the capability of the domain expert to maintain a list of users authorized to search the FAQ 18 or respond to questions that are associated with the domain 17. In addition, the domain expert is able to broadcast domain alerts to all users associated with the domain 17, for example when the FAQ 18 is particularly relevant to all users.” (Olsen [0017]). Wherein the FAQ and questions can comprise various issue resolution information. 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the cognitive system in the cited reference with the domain specific ontology management by a particular user in Olsen. Doing so would enable a “system having numerous functions associated with data management and user queries. The central hub of FIG. 2 is the database 3 which stores the system data and data relationships.... [W]hereby users may ask questions of a user or user group, and other users may respond by providing an answer to the question. The query 4 is an interactive process by which multiple users may be engaged to help document a procedure in order to provide useful information to other users who may have the need to perform the same or similar function.”  (Olsen [0014]). With the process involving domain management and “domain experts can edit, add to, or delete the FAQ 18 that has been generated by a query 4, in an effort to regulate or keep updated the information that is available during a search 6.” (Olsen [0017]).

While the cited references teach the limitations of claim 15, they do not explicitly teach: “receive user input associated with assigning the item of issue resolution information to the domain hierarchy, the user input associated with assigning the item of issue resolution information to the domain hierarchy being provided by the first user” on lines 26-29. Heo discloses the claim limitations, teaching: (Heo [0037]: “The question and answer type recognition unit 106 categorizes the [received] user's question into a query form or keyword array form based on recognition results of predefined question and answer type, and sends the same to the question domain distributor 200 of FIG. 1. Here, the answer type is divided into a named entity (NE) answer type (NE tag) used in named entity recognition and a descriptive answer type.” Wherein “the language analyzer 411 analyzes the language of a user's question to extract a keyword and provides the extracted keyword to the index keyword-based subject filtering block 412, and analyzes the language of learning data and provides the corresponding results to the learning quality extraction block 414.” ([0067]). Table 2 shows the plurality of domain hierarchies and Table 3 shows the descriptive answer types.
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the device in the cited references to include the domain assignment in Heo. Doing so would enable a “more effective information [to] be provided by identifying a user's request whether or not it is a query or a question and differentiating a processing method. Second, for an open web question and answer including a previously developed domain specialized question and answer engine, it is important to identify through which question and answer engines an answer to a user's question could be effectively presented. For example, for a question related to a travel, a question and answer engine specialized for a travel domain could be able to provide more correct results. Namely, it is considered that distribution of users' questions to question and answer engines specialized for various domains is a key to improvement of the performance of an open web question and answer. Thus, the present invention proposes the technique of distributing a user's question to question and answer engines specialized for various domains.” (Heo [0028]).

While the cited references teach the limitations of claim 15, they do not explicitly teach: “the second user being prevented from editing or modifying the assigning of the item of issue resolution information to the particular domain hierarchy;” on lines 35-36. Byron discloses the claim limitations, teaching: a domain adaptation tool (Byron [0015]-[0017]) for “managing a domain specific ontology” (Byron [0020). A user can log into the user program, “[where]upon verification of a user, user program 112 may determine, from domain adaptation tool 122, the areas of expertise of the user. In other words, a user may have specific areas of expertise that allow him to manage domain specific ontology collections associated with the areas of expertise of the user…. In other words, a user may have identified domain specific ontology collections that the user is allowed to manage.” (Byron [0021]). Similarly, see Byron [0022]. That is, the user is only allowed to modify the particular domain hierarchy in which he/she has access to and is prevented from modifying data in another domain. 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the cognitive system in the cited references with the domain specific ontology management by a particular user in Byron. Doing so would enable a mechanism “for gathering information used to organize, update, change, modify, add, delete, or the like, a domain specific ontology collection” (Byron [0008] by a user who is authorized to do so, i.e. a “domain specific ontology collection associated with a user is determined” (Byron Abstract).

Regarding claim 16, Bufe teaches:
The non-transitory computer-readable medium of claim 15, where: 
the approving of the question and the answer is associated with a third user that is different from the first user and the second user ([0104] and [0107]: describing that the weights/confidence scores used to approve the hypotheses/candidate answers for generation into a final answer “may be specified by a subject matter expert [SME]”. Wherein the SME is a different type of user than the first user, i.e. “content user”, and the second user, i.e. “content creator”.).

Regarding claim 17, the rejection of claim 15 is incorporated. While the cited references teach the claim limitations and the processor, Heo further teaches: 
The non-transitory computer-readable medium of claim 15, where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: 
analyze domain hierarchy information, associated with a plurality of domain hierarchies, and the item of issue resolution information (Heo [0037]: describing a “question and answer type recognition unit 106 categorizes the [received] user's question into a query form or keyword array form based on recognition results of predefined question and answer type, and sends the same to the question domain distributor 200 of FIG. 1. Here, the answer type is divided into a named entity (NE) answer type (NE tag) used in named entity recognition and a descriptive answer type.” Wherein the categorization comprises an analysis of the various domains. 
See Heo [0067]: describing that the “the language analyzer 411 analyzes the language of a user's question to extract a keyword and provides the extracted keyword to the index keyword-based subject filtering block 412, and analyzes the language of learning data and provides the corresponding results to the learning quality extraction block 414.” Table 2 shows the plurality of domain hierarchies and Table 3 shows the descriptive answer types.); 
automatically determine, based on analyzing the domain hierarchy information and the item of issue resolution information that the item of issue resolution information is to be assigned to the particular domain hierarchy (Heo [0042]: describing a “question domain distributor” comprising various AI engines and learning laws for assigning domains to a user input query and answer. Wherein “the mechanical learning model [portion of the distributor] used in the present invention is [a] supervised learning [model with] learning data [that] is previously established and learned” ([0057]). The learning data comprises a manual domain tag for corresponding questions, i.e. questions used for learning. This enables the question domain distributor to automatically assign a domain to user queries that are similar to those in the learning set, i.e. the corresponding questions (see [0057] and [0061]).), 
the particular domain hierarchy being one of the plurality of domain hierarchies (Heo Table 2: showing the plurality of domain hierarchies and Table 3: showing the descriptive answer types.); and 
where the one or more instructions, that cause the one or more processors to assign the item of issue resolution information to the particular domain hierarchy, cause the one or more processors to (Heo [0032] and [0041]: describing the “question type and domain identifying apparatus” comprising the question domain distributor for assigning input queries to a particular domain.): 
assign the item of issue resolution to the particular domain hierarchy based on automatically determining that the item of issue resolution information is to be assigned to the particular domain hierarchy (Heo [0052], [0053], and [0061]: describing that the queries being assigned to a particular domain hierarchy. Whereby “the respective domain question and answer engines 300/1 to 300/n of the question and answer engine block 300 refer to question and answer engines specialized for respective domains” ([0062]).).”
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the device in the cited references to include the Heo. A motivation to combine the cited references with Heo was previously given.

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bufe III et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2017/0206270, hereinafter Bufe) in view of McAteer et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2015/0269139, hereinafter McAteer), Olsen (U.S. Pat. App. Pre-Grant Pub. No. 2007/0083589, hereinafter Olsen), Heo et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2012/0101807, hereinafter Heo), and Byron et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2016/0378736, hereinafter Byron) in view of Levas et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2016/0179939, hereinafter Levas).

Regarding claim 3, the rejection of claim 1 is incorporated. While the cited references teach the claim limitations and the processor, they do not explicitly teach: “analyze, using a paraphrasing technique, the item of issue resolution information; and where the one or more processors, when generating the set of questions and the answer corresponding to the item of issue resolution information, are to: automatically generate the set of questions and the answer based on analyzing the item of issue resolution information using the paraphrasing technique.” Levas discloses the claim limitations, teaching:
“analyze, using a paraphrasing technique, the item of issue resolution information (Levas [0036]: describing a “QA system 100 includes a mechanism within QA system pipeline 108 that attempts to determine whether a given passage answers a question by determining whether some part of the passage is a paraphrase of the important parts of the question…. 
The mechanism applies a paraphrase metric to compare the question tokens to each identified subsequence of the passage tokens. The mechanism asserts the best paraphrase metric score as an indicator of whether the passage contains a correct answer to the question.”); and
where the one or more processors (Levas [0042]: describing processors.), when generating the set of questions and the answer corresponding to the item of issue resolution information, are to (Levas [0096]: “Hypothesis and evidence scoring stage 450 then provides the candidate answer, passage, and paraphrase metric score 455 to final confidence merging and ranking stage 470. Given a plurality of candidate answers with associated paraphrase metric scores, as well as other useful information from other stages or other reasoning algorithms, final confidence merging and ranking stage 470 then generates and provides one or more candidate answers 480 for answering question 410.”): 37 PATENT Docket No.0095-0299 
automatically generate the set of questions and the answer based on analyzing the item of issue resolution information using the paraphrasing technique (Levas Fig. 4: showing the candidate answer being generated based on the paraphrase metric scoring, wherein such generation can be done automatically as part of the QA pipeline process flow.).”
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the device in the cited references to include the domain assignment in Levas because all correspond to, in an embodiment, IBM Watson® and thus operate via a QA pipeline and cognitive system. Doing so would enable “mechanisms [within a QA system] for selecting portions of the question and portions of the passage to align, applying the paraphrase metrics to those portions only, and then combining the results from those metrics to form a conclusion about how well the passage answers the question” (Levas [0016]). That is, “[a] mechanism is provided in a data processing system for using paraphrase metrics for answering questions. The mechanism receives an input question and generating a candidate answer from a corpus of information….  The mechanism divides the input question into a first sequence of tokens and divides the supporting passage into a second sequence of tokens. The mechanism identifies a plurality of subsequences of tokens within the second sequence of tokens and applies a paraphrase metric to compare the first sequence of tokens to each of the plurality of subsequences of tokens to generate a plurality of paraphrase metric scores. The mechanism then determines a confidence score for the candidate answer based on a highest paraphrase metric score within the plurality of paraphrase metric scores.” (Levas Abstract). 

Regarding claim 19, the rejection of claim 15 is incorporated. While the cited references teach the claim limitations and the processor, they do not explicitly teach: “analyze, using a paraphrasing technique, the item of issue resolution information; and where the one or more instructions, that cause the one or more processors to generate the question and the answer corresponding to the item of issue resolution information, cause the one or more processors to: automatically generate the question and the answer based on analyzing the item of issue resolution information using the paraphrasing technique.” Levas discloses the claim limitations, teaching:
“analyze, using a paraphrasing technique, the item of issue resolution information (Levas [0036]: describing a “QA system 100 includes a mechanism within QA system pipeline 108 that attempts to determine whether a given passage answers a question by determining whether some part of the passage is a paraphrase of the important parts of the question…. 
The mechanism applies a paraphrase metric to compare the question tokens to each identified subsequence of the passage tokens. The mechanism asserts the best paraphrase metric score as an indicator of whether the passage contains a correct answer to the question.”); and
where the one or more instructions, that cause the one or more processors to generate the question and the answer corresponding to the item of issue resolution information, cause the one or more processors to (Levas [0096]: “Hypothesis and evidence scoring stage 450 then provides the candidate answer, passage, and paraphrase metric score 455 to final confidence merging and ranking stage 470. Given a plurality of candidate answers with associated paraphrase metric scores, as well as other useful information from other stages or other reasoning algorithms, final confidence merging and ranking stage 470 then generates and provides one or more candidate answers 480 for answering question 410.” See Levas [0097]: describing a processor for carrying out instructions in the computer readable media.): 
automatically generate the question and the answer based on analyzing the item of issue resolution information using the paraphrasing technique (Levas Fig. 4: showing the candidate answer being generated based on the paraphrase metric scoring, wherein such generation can be done automatically as part of the QA pipeline process flow.).”
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the device in the cited references to include the domain assignment in Levas because all correspond to, in an embodiment, IBM Watson® and thus operate via a QA pipeline and cognitive system. Doing so would enable “mechanisms [within a QA system] for selecting portions of the question and portions of the passage to align, applying the paraphrase metrics to those portions only, and then combining the results from those metrics to form a conclusion about how well the passage answers the question” (Levas [0016]). That is, “[a] mechanism is provided in a data processing system for using paraphrase metrics for answering questions. The mechanism receives an input question and generating a candidate answer from a corpus of information….  The mechanism divides the input question into a first sequence of tokens and divides the supporting passage into a second sequence of tokens. The mechanism identifies a plurality of subsequences of tokens within the second sequence of tokens and applies a paraphrase metric to compare the first sequence of tokens to each of the plurality of subsequences of tokens to generate a plurality of paraphrase metric scores. The mechanism then determines a confidence score for the candidate answer based on a highest paraphrase metric score within the plurality of paraphrase metric scores.” (Levas Abstract).

Claims 8, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bufe III et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2017/0206270, hereinafter Bufe) in view of McAteer et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2015/0269139, hereinafter McAteer), Olsen (U.S. Pat. App. Pre-Grant Pub. No. 2007/0083589, hereinafter Olsen), Bowman et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2003/0061246, hereinafter Bowman), Heo et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2012/0101807, hereinafter Heo), and Byron et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2016/0378736, hereinafter Byron).

Regarding claim 8, Bufe teaches:
A method, comprising: 
receiving, by a device ([0074]: “computing device”), issue resolution information ([0068]: “users input questions to cognitive system which implements the QA pipeline.” Wherein “[t]he QA pipeline or system is an artificial intelligence application executing on data processing hardware that answers questions pertaining to a given subject-matter domain presented in natural language. The QA pipeline receives inputs from various sources ….” Whereby the questions/inputs comprise the issue resolution information. See also Fig. 1: depicting the cognitive system in correlation with the QA pipeline system.), 
the issue resolution information including an item of issue resolution information that describes an issue and a resolution to the issue ([0069]: “the QA pipeline receives an input question, parses the question to extract the major features of the question, uses the extracted features to formulate queries, and then applies those queries to the corpus of data. Based on the application of the queries to the corpus of data, the QA pipeline generates a set of hypotheses, or candidate answers to the input question, by looking across the corpus of data for portions of the corpus of data that have some potential for containing a valuable response to the input question”.); 39 PATENT 
identifying, by the device, a plurality of domain hierarchies associated with one or more domains that may be related to the issue resolution information ([0082], [0101], and [0122]: describing an identification of the ontology related to the input queries and answers.),
wherein the one or more domains include a category or field of knowledge to which the issue corresponds ([0082] and [0122]: describing the ontology comprising domains for the QA system that is related to the input queries.);Docket No.0095-0299 
…

([0032]: describing that a user of the QA system may operate and have their own cognitive system  that runs on “one or more computing devices” ([0074]).),
the first user to manually select the particular domain hierarchy ([0082]: “if the user's request includes a selection of a portion of an ontology, a domain, topics, or the like, associated with the selected portion of the ontology may be used to identify other CS and/or QA system pipeline instances that are directed to similar domains, topics, or the like”) …,
and …;
…;
determining, by the device, one or more questions corresponding to the item of issue resolution information and an answer associated with the one or more questions ([0077]: “The QA pipeline 108 generates [i.e. determines] answers for the input question based on the processing of the input question and the corpus of data 106.” Similarly, see [0102]-[0103]: describing various “hypothesis or ‘candidate answer’” that is generated by the QA pipeline of the cognitive system. Wherein “the QA pipeline receives an input question, parses the question to extract the major features of the question, uses the extracted features to formulate queries, and then applies those queries to the corpus of data”, wherein multiple queries are created ([0069]).), 
the determining of the one or more questions and the answer being based on user input by a second user that is different from the first user ([0072]: describing various content creators that can create various queries and answer contents, wherein the “content creators” are a second type of user that is different than the first type of user (“content user” or “QA system user”). That is, “the content creator creates content in a document of the corpus of data 106 for use as part of a corpus of data with the cognitive system 100” ([0076]). 
Whereby “[t]he QA pipeline receives inputs [e.g. queries or answers] from various sources including … data from a content creator…. A content creator [i.e. a second type of user] creates content in a document for use as part of a corpus of data with the QA pipeline. The document may include any file, text, article, or source of data for use in the QA system.” ([0067]).), 
…
approving, by the device, the one or more questions and the answer ([0104] and [0107]-[0109]: describing the synthesis stage of the QA pipeline wherein weights/confidence scores are used as a metric to approve the various hypotheses/candidate answers for generation into a final answer, wherein the scores are merged in order to rank the list of candidate answers to generate the final answer.),
the approving of the one or more questions and the answer being associated with a third user that is different from the first user and the second user ([0104] and [0107]: describing that the weights/confidence scores used to approve the hypotheses/candidate answers for generation into a final answer “may be specified by a subject matter expert [SME]”. Wherein the SME is a different type of user than the first user, i.e. “content user”, and the second user, i.e. “content creator”.); 
generating, by the device and based on approving the one or more questions and the answer, one or more question/answer (QA) pairs, each QA pair, of the one or more QA pairs, being associated with a question, of the one or more questions, and the answer ([0109]: describing a resulting confidence score comprising merging and ranking of the various scores “to determine which hypotheses/candidate answers are the most likely to be the correct answer to the input question” and then presented to the user.); 
creating, by the device, a data corpus including the one or more QA pairs ([0076]: “The cognitive system 100 parses and interprets the question via a QA pipeline 108, and provides a response to the cognitive system user, e.g., cognitive system user 110, containing one or more answers to the question. In some embodiments, the cognitive system 100 provides a response to users in a ranked list of candidate answers while in other illustrative embodiments, the cognitive system 100 provides a single final answer or a combination of a final answer and ranked listing of other candidate answers.” Wherein the one or more answers / ranked listing of candidate answers can comprise a data corpus with the set of QA pairs ([0069]).); and 
causing, by the device, the cognitive model to be trained based on a portion of the data corpus ([0070]: describing the use of weights/confidence scores with the data corpus in statistical models “for a particular domain during the training period of the QA pipeline. The statistical model is used to summarize a level of confidence that the QA pipeline has regarding the evidence that the potential response, i.e. candidate answer, is inferred by the question. This process is repeated for each of the candidate answers until the QA pipeline identifies candidate answers that surface as being significantly stronger than others and thus, generates a final answer, or ranked set of answers, for the input question.” That is, the retraining can be caused by the QA pipeline and corresponding computing device that runs the QA pipeline.);
determining, by the device, a performance metric based on an output of the cognitive model [0107]: “[i]n the synthesis stage 360, the large number of scores generated by the various reasoning algorithms are synthesized into confidence scores or confidence measures for the various hypotheses. This process involves applying weights to the various scores, where the weights have been determined through training of the statistical model employed by the QA pipeline 300 and/or dynamically updated.” Wherein the confidence scores obtained from the various scores can comprise a performance metric.);
determining, by the device, whether the performance metric satisfies a threshold corresponding to the performance metric ([0109]: “The resulting confidence scores or measures are processed by a final confidence merging and ranking stage 370 which compares the confidence scores and measures to each other, compares them against predetermined thresholds, or performs any other analysis on the confidence scores to determine which hypotheses/candidate answers are the most likely to be the correct answer to the input question.”); and 
selectively: validating, by the device, the training of the cognitive model when the performance metric satisfies the threshold corresponding to the performance metric ([0109]: “The hypotheses/candidate answers are ranked according to these comparisons to generate a ranked listing of hypotheses/candidate answers (hereafter simply referred to as “candidate answers”). From the ranked listing of candidate answers, at stage 380, a final answer and confidence score, or final set of candidate answers and confidence scores, are generated and output to the submitter of the original input question via a graphical user interface or other mechanism for outputting information.” That is, once the hypotheses surpass a predetermined threshold, they are validated for output as a final answer or part of a final answer set.), or 
causing, by the device, the cognitive model to be retrained when the performance metric does not satisfy the threshold corresponding to the performance metric.
While Bufe teaches the limitations of claim 8, Bufe does not explicitly teach: “assigning, by the device, the item of issue resolution information to a domain hierarchy of a plurality of domain hierarchies, …, the assigning of the item of issue resolution information to the domain hierarchy being associated with a first user,” on lines 9-14. McAteer discloses the claim limitations, teaching: that a QA system may include a “NLP [natural language processing] task evaluation and ontology modification engine” for assigning and modifying ontologies (McAteer [0109]). Wherein an ontology comprises a domain (see [0112]). See Fig. 6: showing that the NLP task evaluation and ontology modification engine interacts with input question 610 to determine an appropriate ontology category. See also Fig. 1: showing an example ontological graph representation of an input, such as a query input. 
The QA system being a pipeline system that “comprises a plurality of stages 610-680 through which the QA system operates to analyze an input question and generate a final response. In an initial question input stage 610, the QA system receives an input question that is presented in a natural language format. That is, a user may input, via a user interface, an input question for which the user wishes to obtain an answer….” ([0103]). Wherein a user, e.g. a “QA system user” ([0085] and [0087]), comprises a first type of user.
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the QA pipeline with the cognitive system in Bufe to include the NLP ontology engine in McAteer because both correspond to, in an embodiment, IBM Watson® and thus operate via a QA pipeline and cognitive system. Doing so would “provide mechanisms for assessing the relevance of an ontology to a particular natural language processing (NLP) task within a domain of interest using a spreading activation methodology. This same methodology may be used to improve the model, e.g., graph representation, of the ontology for use with a chosen NLP task, as well as to iteratively assess the semantic integrity of that improvement, where semantic integrity is represented by the performance of the activation profile of affected concepts.” (McAteer [0021]). Whereby the NLP ontology engine is part of a “QA system 400 [that] may be the IBM Watson™ QA system” (McAteer [0089]).  

While the cited references teach the limitations of claim 8, they do not explicitly teach: “the plurality of domain hierarchies being associated with different issue resolution information to be assigned across multiple users” on lines 11-12 and “from the plurality of domain hierarchies” on lines 16-17. Olsen discloses the claim limitations, teaching: “[d]omain management 7 is a functional application whereby one or more domain experts manage the FAQ 18 and other data associated with their area or areas of responsibility. Domain experts are a subset of users who have privileged access and control rights with regards to data management.... Domain management 7 may further comprise the capability of the domain expert to maintain a list of users authorized to search the FAQ 18 or respond to questions that are associated with the domain 17. In addition, the domain expert is able to broadcast domain alerts to all users associated with the domain 17, for example when the FAQ 18 is particularly relevant to all users.” (Olsen [0017]). Wherein the FAQ and questions can comprise various issue resolution information. 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the cognitive system in the cited reference with the domain specific ontology management by a particular user in Olsen. Doing so would enable a “system having numerous functions associated with data management and user queries. The central hub of FIG. 2 is the database 3 which stores the system data and data relationships.... [W]hereby users may ask questions of a user or user group, and other users may respond by providing an answer to the question. The query 4 is an interactive process by which multiple users may be engaged to help document a procedure in order to provide useful information to other users who may have the need to perform the same or similar function.”  (Olsen [0014]). With the process involving domain management and “domain experts can edit, add to, or delete the FAQ 18 that has been generated by a query 4, in an effort to regulate or keep updated the information that is available during a search 6.” (Olsen [0017]).

While the cited references teach the limitations of claim 8, they do not explicitly teach: “the first user to select the domain hierarchy via at least one of: a drop down menu, or Bowman discloses the claim limitations, teaching: “Hierarchy loading and Hierarchy updating includes the following steps: 1) Define Parameters 2) Collect Source Info 3) Define Hierarchy 4) Display Options 5) Load Hierarchy 6) Summary” (Bowman [0100]-[0106]). Wherein hierarchies can be loaded via a menu list (Bowman [0109]). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the cognitive system in the cited reference with the loading of the hierarchy in Bowman. Doing so would enable “[t]he user organization's data [to] be loaded into the data model 101 using the data loader 105, a wizard in the data model manager 103 that will guide the user through the necessary steps for each load. It handles the loading of data as well as hierarchies.” (Bowman [0092]). Wherein this process enables “a unique environment for building complex business, operations and other models using large amounts of data from multiple sources and a user's ordinary understanding of how the system is constructed.” (Bowman [0062]).

While the cited references teach the limitations of claim 8, they do not explicitly teach: “receiving, by the device, user input associated with assigning the item of issue resolution information to the domain hierarchy, the user input associated with assigning the item of issue resolution information to the domain hierarchy being provided by the first user” on lines 22-25. Heo discloses the claim limitations, teaching: (Heo [0037]: “The question and answer type recognition unit 106 categorizes the [received] user's question into a query form or keyword array form based on recognition results of predefined question and answer type, and sends the same to the question domain distributor 200 of FIG. 1. Here, the answer type is divided into a named entity (NE) answer type (NE tag) used in named entity recognition and a descriptive answer type.” Wherein “the language analyzer 411 analyzes the language of a user's question to extract a keyword and provides the extracted keyword to the index keyword-based subject filtering block 412, and analyzes the language of learning data and provides the corresponding results to the learning quality extraction block 414.” ([0067]). Table 2 shows the plurality of domain hierarchies and Table 3 shows the descriptive answer types.
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the device in the cited references to include the domain assignment in Heo. Doing so would enable a “more effective information [to] be provided by identifying a user's request whether or not it is a query or a question and differentiating a processing method. Second, for an open web question and answer including a previously developed domain specialized question and answer engine, it is important to identify through which question and answer engines an answer to a user's question could be effectively presented. For example, for a question related to a travel, a question and answer engine specialized for a travel domain could be able to provide more correct results. Namely, it is considered that distribution of users' questions to question and answer engines specialized for various domains is a key to improvement of the performance of an open web question and answer. Thus, the present invention proposes the technique of distributing a user's question to question and answer engines specialized for various domains.” (Heo [0028]).

While the cited references teach the limitations of claim 8, they do not explicitly teach: “the second user being prevented from editing or modifying the assigning of the item of issue resolution information to the domain hierarchy;” on lines 30-31. Byron discloses the claim limitations, teaching: a domain adaptation tool (Byron [0015]-[0017]) for “managing a domain specific ontology” (Byron [0020). A user can log into the user program, “[where]upon verification of a user, user program 112 may determine, from domain adaptation tool 122, the areas of expertise of the user. In other words, a user may have specific areas of expertise that allow him to manage domain specific ontology collections associated with the areas of expertise of the user…. In other words, a user may have identified domain specific ontology collections that the user is allowed to manage.” (Byron [0021]). That is, the user is only allowed to modify the particular domain hierarchy in which he/she has access to and is prevented from modifying data in another domain. 
 with the domain specific ontology management by a particular user in Byron. Doing so would enable a mechanism “for gathering information used to organize, update, change, modify, add, delete, or the like, a domain specific ontology collection” (Byron [0008] by a user who is authorized to do so, i.e. a “domain specific ontology collection associated with a user is determined” (Byron Abstract). 

Regarding claim 9, the rejection of claim 8 is incorporated. While the cited references teach the claim limitations, Heo further teaches: Docket No.0095-0299
The method of claim 8, where assigning the item of issue resolution information to the domain hierarchy comprises (Heo [0032] and [0041]: describing the “question type and domain identifying apparatus” comprising the question domain distributor for assigning input queries to a particular domain.): 
	assigning the item of issue resolution information to the domain hierarchy based on the user input associated with assigning the item of issue resolution information to the domain hierarchy provided by the first user (Heo [0052], [0053], and [0061]: describing that the queries being assigned to a particular domain hierarchy. Whereby “the respective domain question and answer engines 300/1 to 300/n of the question and answer engine block 300 refer to question and answer engines specialized for respective domains” ([0062]).).”
	Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the device in the cited references to include the domain assignment in Heo. A motivation to combine the cited references with Heo was 

Regarding claim 11, Bufe teaches:
The method of claim 8, further comprising: 
providing, based on assigning the item of issue resolution information to the domain hierarchy, a notification to a user device associated with the second user, the notification being associated with notifying the second user that the item of issue resolution information has been assigned to the domain hierarchy ([0122]: describing a GUI interface for notifying/presenting to users ontologies comprising domains related to the QA. 
See [0112]: describing an example scenario of a researcher who creates a cognitive system with a QA pipeline “may generate a set of test questions comprising one or more targeted questions that correspond to those key questions that the researcher wishes to find a QA system pipeline instance (instance 2) that will enhance, extend, augment, or otherwise complement the researcher's own QA system pipeline instance (instance 1). The set of test questions 410 are submitted to a plurality of QA system pipeline instances 420 and 430 which process each of the questions in the set of test questions 410 in a manner as discussed above.” Whereby the QA pipeline would then analyze the set of questions and assign them to various applicable ontologies/domains and wherein the researcher can comprise a content creator, i.e. a second user. 
Then, the “results of the evaluation of the comparison results against the selection criteria may be used to generate a comparison output 495 that highlights the elements of the results that satisfy the selection criteria” with the system also able to trigger a communication/notification to the researcher about the correlation between the QA system instances, i.e. the researcher/second user is notified that the set of questions he/she generated was assigned to some ontology/domain ([0114]).).

Regarding claim 12, Bufe teaches:
The method of claim 8, further comprising: 
receiving user input associated with approving the one or more questions and the answer, the user input associated with assigning the item of issue resolution information to the domain hierarchy being provided by the third user ([0104]: “an algorithm may be configured to look for the exact term from an input question or synonyms to that term in the input question, e.g., the exact term or synonyms for the term “movie,” and generate a score based on a frequency of use of these exact terms or synonyms. In such a case, exact matches will be given the highest scores, while synonyms may be given lower scores based on a relative ranking of the synonyms as may be specified by a subject matter expert (person with knowledge of the particular domain and terminology used) or automatically determined from frequency of use of the synonym in the corpus corresponding to the domain.” That is, the subject matter expert, i.e. a third type of user, can provide user input data with the provided weights being used to determine a candidate answer for the question and answer set (see [0108]-[0109]).); and 
where approving the one or more questions and the answer comprises ([0108]: “The weighted scores are processed in accordance with a statistical model generated through training of the QA pipeline 300 that identifies a manner by which these scores may be combined to generate a confidence score or measure for the individual hypotheses or candidate answers.” Wherein the QA pipeline can comprise a processor as shown in Fig. 1.): 41 PATENT Docket No.0095-0299 
approving the one or more questions and the answer based on the user input associated with assigning the item of issue resolution information to the domain hierarchy provided by the third user ([0104]: “an algorithm may be configured to look for the exact term from an input question or synonyms to that term in the input question, e.g., the exact term or synonyms for the term “movie,” and generate a score based on a frequency of use of these exact terms or synonyms. In such a case, exact matches will be given the highest scores, while synonyms may be given lower scores based on a relative ranking of the synonyms as may be specified by a subject matter expert (person with knowledge of the particular domain and terminology used) or automatically determined from frequency of use of the synonym in the corpus corresponding to the domain.” That is, the subject matter expert can provide user input data with the provided weights being used to determine a candidate answer for the question and answer set (see [0108]-[0109]).).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bufe III et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2017/0206270, hereinafter Bufe) in view of McAteer et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2015/0269139, hereinafter McAteer), Olsen (U.S. Pat. App. Pre-Grant Pub. No. 2007/0083589, hereinafter Olsen), Bowman et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2003/0061246, hereinafter Bowman), Heo et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2012/0101807, hereinafter Heo), and Byron et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2016/0378736, hereinafter Byron) in view of Barborak et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2015/0186784, hereinafter Barborak).

Regarding claim 13, the rejection of claim 8 is incorporated. While the cited references teach the claim limitations and the processor, they do not explicitly teach: “determining another performance metric based on another output of the cognitive model associated with another portion of the data corpus; determining that the other performance metric does not satisfy a threshold corresponding to the other performance metric; and causing the cognitive model to be retrained based on determining that the other performance metric does not satisfy the threshold corresponding to the other performance metric.” Barborak discloses the claim limitations, teaching: 
“determining another performance metric based on another output of the cognitive model associated with another portion of the data corpus (Barborak [0056] and [0075]: describing the computation of confidence scores and corresponding accuracy determination of missing links for candidate answers, wherein scores and accuracy related to the missing link comprise another performance metric and the candidate answer comprise an output. The missing link being derived from a data corpus in generating a candidate answers for the QA system (Baraborak [0059]).); and 
determining that the other performance metric does not satisfy a threshold corresponding to the other performance metric (Barborak [0047] and [0057]: describing that candidate answers can have confidence scores falling below a threshold confidence score, wherein such scores can denote a performance metric and such failing answers are not used to generate a final answer in the QA system.); and 
causing the cognitive model to be retrained based on determining that the other performance metric does not satisfy the threshold corresponding to the other performance metric (Barborak [0089]: describing that, in generating candidate answers, expansions of the original query “could be used as training data to train a more effective [QA system]” because expanders can help to generate more relevant candidate answers.).” Thus, when potential candidate answers fall below a threshold confidence score, this triggers follow-on inquiries that can comprise an expansion of those inquiries to obtain a more relevant candidate answer (see [0056]), whereupon the expansions can cause a retraining of the QA system to achieve a more relevant candidate answer ([0074] and [0089]). 
That is, “[t]he language and knowledge processing infrastructure of the QA system 210 combines statistical and heuristic techniques to assess its own knowledge and produce its best candidate answer 285 with an accurate confidence—a measure of the likelihood it is correct based on a self-assessment of its sources, inference methods, and prior performance.” ([0117]). Whereby, as previously stated, the accurate confidence, i.e. accuracy and confidence scores, comprise a performance metric.
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the device in the cited references to include the training in Barborak. Doing so would “enable a QA system to expand its knowledge base [over what is] contained in a database, correct its processes for future questions using external sources, such as human users on a network or other QA systems, and generally increase its accuracy. As should be apparent, the external or outside sources referenced throughout this application, whether explicitly stated or not, include, but are not limited to, sources accessible to the QA system 210 such as human sources, electronic sources, such as another QA system, or any other source accessible by the QA system 210 that is capable to facilitate responses to the QA system 210 according to the principles embodied in the present disclosure.” (Barborak [0125]).
Regarding claim 14, the rejection of claim 13 is incorporated. While the cited references teach the claim limitations and the processor, Barborak further teaches: “where causing the cognitive model to be retrained comprises: causing the cognitive model to be retrained based on at least the other portion of the data corpus.” Barborak discloses the claim limitations: describing the use of expansion questions via follow-on inquiries for when the QA system needs additional data corpus to retrain the QA system (see [0078, [0086], and [0089]]). That is, the follow-on materials can be derived from “a crowd sourcing environment or an external expert community. These [expansions of the input query] responses could be used as training data to train a more effective question expander [in the QA system] if they are actually implied by the clue [i.e. input query]” ([0075]). Wherein the follow-on materials can comprise another portion of the data corpus.  
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the device in the cited references to include the training in Barborak. Doing so “enables a computer implemented method for enhancing the accuracy of a question-answer system in providing responses to questions inputted to the question-answer system” (Barborak [0044]). 

Claims 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bufe III et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2017/0206270, hereinafter Bufe) in view of McAteer et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2015/0269139, hereinafter McAteer), Olsen (U.S. Pat. App. Pre-Grant Pub. No. 2007/0083589, hereinafter Olsen), Heo et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2012/0101807, hereinafter Heo), and Byron et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2016/0378736, hereinafter Byron) in view of Allen et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2015/0339574, hereinafter Allen).

Regarding claim 21, Bufe teaches:
The device of claim 1, where the one or more processors are further to:
…
where the one or more processors, creating the data corpus including the one or more QA pairs , are further to: create the data corpus to include the one or more QA pairs ([0076]: “The cognitive system 100 parses and interprets the question via a QA pipeline 108, and provides a response to the cognitive system user, e.g., cognitive system user 110, containing one or more answers to the question. In some embodiments, the cognitive system 100 provides a response to users in a ranked list of candidate answers while in other illustrative embodiments, the cognitive system 100 provides a single final answer or a combination of a final answer and ranked listing of other candidate answers.” Wherein the one or more answers / ranked listing of candidate answers can comprise a data corpus with the set of QA pairs ([0069]).) and 
….

While the cited references teach the limitations of claim 21, they do not explicitly teach: “associate, with the one or more QA pairs, an approval status corresponding to the item of issue resolution information; … the approval status.” Allen discloses the claim limitations, teaching:
	“associate, with the one or more QA pairs, an approval status corresponding to the item of issue resolution information (Allen [0070]: describing a “validation engine 390 is utilized to validate the answers generated by the QA system pipeline 300 to ensure proper operation of the QA system…. The validation results may be used to train the QA system pipeline 300 based on whether or not the QA system pipeline 300 is generating correct answers for the correct reasons or not.” The validation process comprising a “validation status” (Allen [0076]) and validators to evaluate “the plurality of candidate answers” (Allen [0028] and [0075]) based on a confidence score in the answers (Allen [0068]-[0069]). Wherein the validation and associated correctness can comprise an approval status.); …
	the approval status (Allen [0066]-[0067] and [0076]: describing use of the validation and associated correctness of the candidate answers to evaluate the QA system’s operation which comprises the corpus data. That is, corpus data can be created and modified based on the validation and correctness results.).”
	Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the device in the cited references to include the accuracy in Allen. Doing so would enable “mechanisms for providing an extensible validation framework for improved accuracy and performance in a question and answer system” (Allen [0026]) comprising “the ability to track and analyze information about the way in which a candidate answer is generated within the QA system, an ability to evaluate the supporting evidence of the candidate answer, an ability to evaluate the performance of the QA system while the QA system performs operations for generating the candidate answer, and the like, in order to determine whether the candidate answer was generated for the correct reasons, with the correct level of performance, etc.” (Allen [0026]). Similarly, see Allen [0031]. 


Regarding claim 23, claim 23 is substantially similar to claim 21 and therefore is rejected similarly to claim 21. Claim 23 is a method claim that corresponds to device claim 21.

Regarding claim 24, the rejection of claim 15 is incorporated. While the cited references teach the claim limitations, they do not explicitly teach: “The non-transitory computer-readable medium of claim 15, where the performance metric comprises one or more of: an accuracy associated with the cognitive model, a precision associated with the cognitive model, or a recall associated with the cognitive model.” Allen discloses the claim limitations, teaching: 
	“The non-transitory computer-readable medium of claim 15, where the performance metric comprises one or more of: 
	an accuracy associated with the cognitive model (Allen [0019]: describing a “method of determining the accuracy of a QA system [i.e. a cognitive model]” that comprises “using machine learning techniques to iteratively modify the operation of the QA system until a desired performance is achieved, e.g., a determined level of accuracy”, wherein “[t]he proportionality of the correct versus the incorrect answers for a plurality of questions in a given domain corresponds to the accuracy of the QA system in that domain”.), 
	a precision associated with the cognitive model, or 
	a recall associated with the cognitive model.”
	Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the device in the cited references to include the accuracy in Allen. Doing so would enable “mechanisms for providing an extensible validation framework for improved accuracy and performance in a question and answer system” (Allen [0026]) comprising “the ability to track and analyze information about the way in which a candidate answer is generated within the QA system, an ability to evaluate the supporting evidence of the candidate answer, an ability to evaluate the performance of the QA system while the QA system performs operations for generating the candidate answer, and the like, in order to determine whether the candidate answer was generated for the correct reasons, with the correct level of performance, etc.” (Allen [0026]). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bufe III et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2017/0206270, hereinafter Bufe) in view of McAteer et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2015/0269139, hereinafter McAteer), Olsen (U.S. Pat. App. Pre-Grant Pub. No. 2007/0083589, hereinafter Olsen), Bowman et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2003/0061246, hereinafter Bowman), Heo et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2012/0101807, hereinafter Heo), and Byron et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2016/0378736, hereinafter Byron) in view of Allen et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2015/0339574, hereinafter Allen).

Regarding claim 22, claim 21 is substantially similar to claim 21 and therefore is rejected similarly to claim 21. Claim 22 is a method claim that corresponds to device claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762.  The examiner can normally be reached on M-F 11 AM - 7 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.H./Examiner, Art Unit 2121                                                                                                                                                                                                        





/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121